USDC IN/ND case 3:20-cv-00082-JD-MGG document 11 filed 07/13/20 page 1 of 6


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 KEVIN L. MARTIN,

                       Plaintiff,

                      v.                             CAUSE NO.: 3:20-CV-82-JD-MGG

 JOHN GALIPEAU, et al.,

                      Defendants.

                                    OPINION AND ORDER

       Kevin L. Martin, a prisoner without a lawyer, filed an amended complaint. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review

the complaint and dismiss it if the action is frivolous or malicious, fails to state a claim,

or seeks monetary relief against a defendant who is immune from such relief. “In order

to state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants

deprived him of a federal constitutional right; and (2) that the defendants acted under

color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       In the complaint, Martin alleges that, on July 17, 2019, he transferred to the

Westville Control Unit, and Officer Hart confiscated his religious materials and refused

to return them. On December 19, Warden Galipeau ordered Captain Lewis, Sergeant

Spates, and Officer David to confiscate his property, which included religious materials
USDC IN/ND case 3:20-cv-00082-JD-MGG document 11 filed 07/13/20 page 2 of 6


from his cell. His sincerely held religious beliefs require him to study religious materials

before each meal. Martin asserts that these defendants violated his rights under the Free

Exercise Clause of the First Amendment by depriving him of the religious materials for

study as required by his religious faith. “[T]he protections of the Free Exercise Clause

pertain if the law at issue discriminates against some or all religious beliefs or regulates

or prohibits conduct because it is undertaken for religious reasons.” Church of the

Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 532, (1993). “The Free Exercise

Clause prohibits the state from imposing a substantial burden on a central religious

belief or practice.” Kaufman v. Pugh, 733 F.3d 692, 696 (7th Cir. 2013). “[A] prison inmate

retains those First Amendment rights that are not inconsistent with his status as a

prisoner or with the legitimate penological objectives of the corrections system.” Pell v.

Procunier, 417 U.S. 817, 822 (1974). “[W]hen a prison regulation impinges on inmates’

constitutional rights, the regulation is valid if it is reasonably related to legitimate

penological interests.” Turner v. Safley, 482 U.S. 78, 89 (1987) Kaufman v. McCaughtry, 419

F.3d 678, 682 (7th Cir. 2005). Based on the allegations in the complaint, Martin asserts a

plausible claim under the Free Exercise Clause against Warden Galipeau, Captain

Lewis, Sergeant Spates, Officer David, and Officer Hart.

       Martin further asserts a First Amendment retaliation claim against Warden

Galipeau, Captain Lewis, Sergeant Spates, Officer David, and Officer Hart. To prevail

on his First Amendment retaliation claim, [a plaintiff] must show that (1) he engaged in

activity protected by the First Amendment; (2) he suffered a deprivation that would

likely deter First Amendment activity in the future; and (3) the First Amendment


                                               2
USDC IN/ND case 3:20-cv-00082-JD-MGG document 11 filed 07/13/20 page 3 of 6


activity was at least a motivating factor in the Defendants’ decision to take the

retaliatory action.” Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012). Based on the

allegations in the amended complaint, Martin may proceed on a First Amendment

claim against Warden Galipeau. However, Martin alleges that he filed a lawsuit and

grievances only against Warden Galipeau, 1 so he may not proceed against the other

defendants because the allegations do not suggest that Martin’s First Amendment

activity personally motivated them in confiscating his property.

        Martin asserts an equal protection claim against Warden Galipeau, Captain

Lewis, Sergeant Spates, Officer David, and Officer Hart for discriminating against him

on the basis of his religion. “To show a violation of the Equal Protection Clause,

plaintiffs must prove that the defendants’ actions had a discriminatory effect and were

motivated by a discriminatory purpose.” Chavez v. Illinois State Police, 251 F.3d 612, 635–

36 (7th Cir. 2001). “To prove discriminatory effect, the plaintiffs are required to show

that they are members of a protected class, that they are otherwise similarly situated to

members of the unprotected class, and that plaintiffs were treated differently from

members of the unprotected class.” Id. Discriminatory purpose implies more than intent

as awareness of consequences. It implies that the decisionmaker selected or reaffirmed a

particular course of action at least in part because of its adverse effects upon an

identifiable group.” Id. at 645. Martin does not explain how he was treated differently




        1 The sole exception is Martin’s allegation that he filed an informal grievance against Officer Hart.

However, he alleges that he did so after the confiscation had already occurred, thus the informal
grievance could not have motivated Officer Hart’s confiscation.


                                                     3
USDC IN/ND case 3:20-cv-00082-JD-MGG document 11 filed 07/13/20 page 4 of 6


than similarly situated inmates of other faiths or provide any facts to suggest that

religious animus motivated the defendants’ conduct. Therefore, Martin may not

proceed on an Equal Protection Claim.

       Finally, Martin seeks injunctive relief to prevent correctional staff from

confiscating religious materials and discriminating against him due to his religious

beliefs under the Religious Land Use and Institutionalized Persons Act. The Religious

Land Use and Institutionalized Persons Act (RLUIPA) affords even broader protections

than the First Amendment. This act prohibits governmental actors from imposing “a

substantial burden on the religious exercise of a person residing in or confined to an

institution . . . unless the government demonstrates that imposition of the burden on

that person is in furtherance of a compelling governmental interest and is the least

restrictive means of furthering that compelling governmental interest.” 42 U.S.C. §

2000cc-1(a); Holt v. Hobbs, 135 S. Ct. 853 (2015). A restriction imposes a substantial

burden on an inmate’s religious practice when it “seriously violates or contradicts an

inmate’s religious beliefs.” West v. Grams, 607 F. App’x 561, 567 (7th Cir. 2015). Warden

Galipeau has both the authority and the responsibility to ensure that Martin receives the

accommodations to which he is entitled under RLUIPA. See Gonzalez v. Feinerman, 663

F.3d 311, 315 (7th Cir. 2011). Martin may proceed on an injunctive relief claim against

Warden Galipeau in his official capacity.

       For these reasons, the court:

       (1) GRANTS Kevin L. Martin leave to proceed on a claim for money damages

against Officer Hart for violating his rights under the Free Exercise Clause of the First


                                              4
USDC IN/ND case 3:20-cv-00082-JD-MGG document 11 filed 07/13/20 page 5 of 6


Amendment by confiscating his religious materials following the July 2019 transfer and

refusing to return them;

      (2) GRANTS Kevin L. Martin leave to proceed on a claim for money damages

against Warden Galipeau, Captain Lewis, Sergeant Spates, and Officer David for

violating his rights under the Free Exercise Clause of the First Amendment by

confiscating his religious materials in December 2019;

      (3) GRANTS Kevin L. Martin leave to proceed on a claim for money damages

against Warden Galipeau for violating his rights under the First Amendment by

confiscating his property in retaliation for lawsuits and grievances directed at Warden

Galipeau;

      (4) GRANTS Kevin L. Martin leave to proceed on a claim for injunctive relief

against the Warden Galipeau in his official capacity to prevent the confiscation of

religious materials to the extent required by the Religious Land Use and

Institutionalized Persons Act;

      (5) DISMISSES all other claims;

      (6) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Warden Galipeau, Captain Lewis, Sergeant Spates, Officer David, and

Officer Hart at the Indiana Department of Correction with a copy of this order and the

amended complaint (ECF 9) as required by 28 U.S.C. § 1915(d); and

      (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Warden Galipeau, Captain

Lewis, Sergeant Spates, Officer David, and Officer Hart to respond, as provided for in




                                            5
USDC IN/ND case 3:20-cv-00082-JD-MGG document 11 filed 07/13/20 page 6 of 6


the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for

which Kevin L. Martin has been granted leave to proceed in this screening order.

      SO ORDERED on July 13, 2020

                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            6
